

115 HRES 436 IH: Expressing support for the designation of July 29, 2017, as “Paralympic and Adaptive Sport Day”.
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 436IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Langevin (for himself, Mr. Perlmutter, Mr. Reichert, and Mr. Thomas J. Rooney of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of July 29, 2017, as Paralympic and Adaptive Sport Day.
	
 Whereas more than 53 million Americans disclosed living with a disability in 2015; Whereas more than 3.8 million American veterans reported living with some service-related disability in 2015;
 Whereas adaptive sports for individuals with disabilities have existed for over 100 years; Whereas adaptive sports were more widely introduced after World War II with the purpose of assisting the large number of war veterans and civilians who had been injured during wartime;
 Whereas July 29 marks the date of the first Stoke Mandeville Games for the Disabled in Stoke Mandeville, England, which provided the first wheelchair competition for service men and women injured in World War II;
 Whereas the Stoke Mandeville Games ultimately evolved into the Paralympic Games, which now include athletes with physical, visual, and intellectual disabilities;
 Whereas the International Paralympic Movement celebrates the values of courage, determination, inspiration, and equality and works to enable paralympic athletes to achieve sporting excellence and inspire people around the world;
 Whereas the United States Paralympians continue to achieve competitive distinction and preserve the ideals and values of the Paralympic Games;
 Whereas 18 veterans were members of Team USA at the Sochi Paralympic Games, and 35 veterans were members of Team USA at the Rio Paralympic Games;
 Whereas participation in the Paralympic Games and other adapted sport competitions and athletic reconditioning activities, such as the Paralympic Military Program, plays a fundamental role for American service members and veterans who are reintegrating into civilian life and developing adaptive strategies during rehabilitation;
 Whereas a celebration of Paralympic and Adaptive Sport Day will improve the communities of the United States and uplift and inspire the Paralympic champions of the future;
 Whereas Paralympic and Adaptive Sport Day will encourage the youth of the United States to participate in and support inclusion of all people in sport; and
 Whereas Paralympic and Adaptive Sport Day will create awareness and understanding toward people with a disability: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Paralympic and Adaptive Sport Day;
 (2)supports the inclusive goals of the Paralympic Movement and recognizes the value of sport for athletes with a disability;
 (3)acknowledges the extraordinary contribution and sacrifice of the United States active-duty service members and veterans who have sustained a traumatic injury and acquired a disability in the service of our country; and
 (4)promotes— (A)a more inclusive society for all people with a disability through paralympic and adaptive sport throughout the United States; and
 (B)the paralympic values of courage, determination, inspiration, and equality. 